DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				
2.	Following prior arts of record are considered pertinent to applicant's disclosure.
	a.	US 20120189058 A1 – hereafter Deng et al.

Oath/Declaration
3.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Priority
4.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on continuation application filed.

Status of Claims
5.	This Office Action is in response to the application filed on September 11th 2020. Claims 1-3 are pending examination.

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 09/08/2021, 03/19/2021, 09/11/2020 is noted. The submission is in compliance with the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,819,991. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1, as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim narrower in scope and falls within the scope of the examined claim. That is, the instant application claim boarder in every aspect than the patent claim and therefore an obvious variant therefore.

Instant Application 17/018,245
Patent 10,819,991
1. A decoding method performed by a decoding apparatus comprising one or more processors and a memory, the method comprising: 
obtaining a residual block with respect to a current block from an input bitstream; determining whether to apply interlayer prediction to an enhancement layer; performing prediction on the current block of the enhancement layer based on a picture of a reference layer, in response to a determination that the interlayer prediction is to be applied; and reconstructing the current block by adding the residual block to a prediction block obtained by performing the prediction on the current block, wherein performing the prediction on the current block comprises: reconstructing the picture of the reference layer by decoding the input bitstream including the reference layer; constructing a reference 

obtaining a residual block with respect to a current block from an input bitstream; determining whether to apply interlayer prediction to an enhancement layer; performing prediction on the current block of the enhancement layer based on a picture of a reference layer, in response to a determination that the interlayer prediction is to be applied; and reconstructing the current block by adding the residual block to a prediction block obtained by performing the prediction on the current block, wherein performing the prediction on the current block comprises: reconstructing the picture of the reference layer by decoding the input bitstream including the 
constructing a reference picture list for the current picture by adding the generalized reference picture to at least one reference picture belonging to a same enhancement layer as the current picture; and performing the prediction on the current block of the enhancement layer based on the reference picture list and motion information of the current block, and wherein the obtaining the residual block comprises: generating one or more quantized transform coefficients by decoding the input bitstream; generating one or more transform coefficients by inverse-quantizing the one or more quantized transform coefficients; and generating the residual block based 

Table 1: Shows the difference in claimed feature of the instant application and the patent.
Claim 2 of the instant application corresponds to claim 7 of the patent.
Claim 3 of the instant application corresponds to claim 8 of the patent.

8.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,142,648. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1, as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim narrower in scope and falls within the scope of the examined claim. That is, the instant application claim boarder in every aspect than the patent claim and therefore an obvious variant therefore.

Instant Application 17/018,245
Patent 10,142,648
1. A decoding method performed by a decoding apparatus comprising one or more processors and a memory, the method comprising: 
obtaining a residual block with respect to a current block from an input bitstream; 


 Shows the difference in claimed feature of the instant application and the patent.
Claim 2 of the instant application corresponds to claim 7 of the patent.
Claim 3 of the instant application corresponds to claim 8 of the patent.

9.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,686,543. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 2 is anticipated by the conflicting patented claim 1, as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim narrower in scope and falls within the scope of the examined claim. That is, the instant application .

Instant Application 17/018,245
Patent 9,686,543
1. A decoding method performed by a decoding apparatus comprising one or more processors and a memory, the method comprising:
obtaining a residual block with respect to a current block from an input bitstream; determining whether to apply interlayer prediction to an enhancement layer; performing prediction on the current block of the enhancement layer based on a picture of a reference layer, in response to a determination that the interlayer prediction is to be applied; and reconstructing the current block by adding the residual block to a prediction block obtained by performing the prediction on the current block, wherein performing the prediction on the current block comprises: reconstructing the 


  Shows the difference in claimed feature of the instant application and the patent.
Claim 2 of the instant application corresponds to claim 7 of the patent.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,685,543. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claim 40 is obvious over the conflicting patent claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a non-transitory computer-.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


10.	Claims 1-3 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Park et al here after Park (US 20090147848 A1).
para 267-269); determining whether to apply interlayer prediction to an enhancement layer (figure 10D, 1013 (EL), 1010 (BL) para 175, 177, 184); performing prediction on the current block of the enhancement layer based on a picture of a reference layer, in response to a determination that the interlayer prediction is to be applied (para 2-5, 15, 128); and reconstructing the current block by adding the residual block to a prediction block obtained by performing the prediction on the current block, wherein performing the prediction on the current block comprises (para 87, 97, 105, 269): reconstructing the picture of the reference layer by decoding the input bitstream including the reference layer (figure 1a, para 105, 106); constructing a reference picture list for the current picture based on the picture of the reference layer (Abstract, para 16, 161); and performing the prediction on the current block of the enhancement layer based on the reference picture list and motion information of the current block (para 148, 159, 163, 207).
Regarding Claim 2, Park disclosed, an encoding method performed by an encoding apparatus comprising one or more processors and a memory, the method comprising: determining whether to apply interlayer prediction to an enhancement layer (figure 1a-2b, para 47); performing prediction on a current block of the enhancement layer based on a picture of a reference layer to generate a prediction block, in response to a determination that the interlayer figures 1a-10d, para 9, and para 263-268); obtaining a residual block with respect to the current block by subtracting the prediction block from the current block (para 232, figure 15a, para 191, note that, in video coding, forming a prediction block using intra prediction and/or inter prediction and subtracting the prediction block from the block to be predicted(e.g. coded (encoded/decoded) on a pixel by pixel basis to form a residual block and as describe in H.264 video coding standard, a conventional H.264/AVC encoder typically generates a prediction block for each prediction mode, subtracts this from the image block to be encoded/decoded to generate difference data blocks (e.g. residual blocks) is well defined in video coding); and encoding the residual block, wherein performing the prediction on the current block comprises: determining the picture of the reference layer (figure 2a, 2b, figure 4B, 4C, para 47, para 78, figure 1a-1b, 10a-10d, para 123, 158); constructing a reference picture list for the current picture based on the picture of the reference layer (figure 4B, 4C, para 29, 34 and para 123, 158); and performing the prediction on the current block of the enhancement layer based on the reference picture list and motion information of the current block (figure 1a-10d, para 8-15, 73-77, para 143, 158).
Regarding Claim 3, is directed, a non-transitory computer-readable recording medium storing a bitstream that is generated by an encoding method, the method, associated with the encoding method claimed in claim 2. The substance of the claimed invention is identical to that of claim 2. Accordingly, claim 3 is rejected under similar rationale.
Conclusion

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442. The examiner can normally be reached Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        October 28, 2021